The Honorable Jack Critcher State Representative Post Office Box 79 Grubbs, Arkansas 72431-0079
Dear Representative Critcher:
This is in response to your request for an opinion on the following three questions:
  1. May a constable patrol an area that has been determined to be a speed trap by the Arkansas State Police and the prosecuting attorney?
  2. What if that constable is also the chief of police of the municipality in question?
  3. May this chief of police/constable patrol the area within the city limits?
It has come to our attention that the above questions are now the subject of formal litigation. For that reason, I am unable to issue an opinion regarding the matter. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers.
I must therefore decline to opine in response to your questions.
The foregoing letter, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh